The case-made is signed by the district judge, but is not attested by the clerk, nor is the seal of the court attached thereto. Under the authoriy of Stallard v. Knapp, 9 Okla. 591,60 P. 234; Oligschlager v. Grall, 13 Okla. 632, 75 P. 1131;Oklahoma City v. McKean, 39 Okla. 300, 135 P. 19; Tarkentonv. Carpenter, 48 Okla. 498, 150 P. 482; Board of Com'rs ofCreek County v. State ex rel. Jones, 48 Okla. 477,150 P. 455; In re Garland, 52 Okla. 585, 153 P. 153, this appeal should be dismissed.
We therefore recommend that the appeal be dismissed.
By the Court: It is so ordered. *Page 667